DETAILED ACTION
This Office Action is in response to Application filed October 24, 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Species 4 directed to the embodiment shown in Figs. 6A and 6B of current application, claims 11-18, in the reply filed on January 13, 2021 is acknowledged.  The Examiner notes that claims 1-9 that Applicants stated to be directed to the elected embodiment are actually directed to a nonelected embodiment, because (a) claim 1 recites that “a portion of the channel layer is in contact with the bit line and a portion of the channel layer is in contact with the source line” on lines 9-10, (b) however, in the elected embodiment shown in Figs. 6A and 6B, there is an intervening buffer layer 80 between a portion of the channel layer 70 and the bit line BL and between another portion of the channel layer 70 and the source line SL, (c) rather, the limitation cited above is directed to a nonelected embodiment such as those shown in Figs. 3, 5, 7 and 8 of current application, where there is no buffer layer between the channel layer 70 and the bit line BL, and between the channel layer 70 and the source line SL, and (d) furthermore, the limitation cited above is directed to a distinct embodiment that that recited in claim 16 reciting “a plurality of conductive buffer layers.”

Claim Objections
Claim 11 is objected to because of the following informalities: “from each other” should be inserted between “apart” and “along” on line 6 to clarify which elements are vertically spaced apart.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 9,666,642)
Regarding claim 11, Park discloses a neuromorphic device (Figs. 1, 2, 10 and 11) comprising: a plurality of stacked cell transistors, the plurality of stacked cell transistors comprising: a common gate electrode (1200 in Figs. 10 and 11) (col. 5, line 7) extending 
Park differs from the claimed invention by not comprising a plurality of source lines, each coupled with a corresponding one of the plurality of the channel layers.
Park further discloses that “the variable resistor 30 may be connected between a source and drain of the junction transistor 20” (col. 3, lines 10-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the neuromorphic device disclosed by Park can further comprise a plurality of source lines, each coupled with a corresponding one of the plurality of the channel layers, because (a) as can be seen in Fig. 1 of Park, the variable resistor 30, which should correspond to the variable resistance layer 130, is connected to a bit line BL on one side, and also is connected to a source of the junction transistor 20 on the other side, and (b) therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the source of the transistors and thus a plurality of source lines can be connected to the other side of the variable resistance layer 130 such that the transistors can function as transistors and also in more and wider applications.
Regarding claims 12 and 14, Park further comprises a plurality of gate electrodes (1200) wherein each of the plurality of gate electrodes is electrically coupled to a plurality of stacked cell transistors, each of the plurality of gate electrodes is electrically coupled at an upper end to a gate line (140) (col. 4, lines 46-47) extending in a horizontal direction, and each of the plurality of gate electrodes is electrically floated at a lower end, because they are not connected to any element at the bottom (claim 12), and the common gate electrode (1200) and the common gate dielectric layer (1230) are disposed between a portion of the bit lines (110a-110d) and the not-shown source lines of the plurality of cell transistors (claim 14).

 Allowable Subject Matter
Claims 13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 9,685,452)
Miyazaki (US 10,032,486)
Sekino et al. (US 9,825,100)
Sasago et al. (US 8,901,712)
Sasago et al. (US 8,563,961)
Kim (US 9,859,207)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        January 28, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815